Citation Nr: 1527773	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-33 3846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 2002 to January 2008, and his decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) that granted an increased rating of 50 percent for PTSD, effective April 21, 2011.  Jurisdiction of the claim was subsequently transferred to the RO in San Diego, California.

The Board notes that, in addition to reviewing the Veteran's paper claims file, it has surveyed and considered the contents of his electronic VA file, to ensure a complete review of the evidence in this case.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to a TDIU was not certified for appeal.  However, it was formally denied in a July 2013 rating action and in an October 2013 VA Form 9, the Veteran reiterated that he was unable to obtain substantially gainful employment.   This may be reasonably construed as an expression of disagreement with the July 2013 decision, and it is observed the Veteran's representative made the contention that the Veteran was unemployable in a March 2015 brief.  In these circumstances, the Veteran should be provided a statement of the case regarding the issue and given an opportunity to perfect an appeal of it.  

Regarding the PTSD rating, in his July 2013 notice of disagreement, the Veteran stated that his psychiatric symptoms have worsened since his most recent VA examination, which was conducted in June 2013.  This increase in severity includes experiencing suicidal ideation.  A more current examination is indicated.  

Additionally, the most recent mental health treatment record in the claims file is dated in June 2013.  On remand, the Veteran should have the opportunity to identify any outstanding relevant private or VA treatment records dated since June 2013.  Any identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the Veteran and his representative concerning the issue of entitlement to TDIU benefits.  They should be advised of the appropriate amount of time to respond to perfect an appeal.   

2.  Ask the Veteran to identify any private or VA providers who treated him for mental health after June 2013.  After securing any necessary authorizations, obtain any identified treatment records, physically or electronically.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the nature, extent and severity of his psychiatric symptoms and the impact of his psychiatric disability on his ability to work.  Provide an appropriate amount of time to submit this lay evidence.

4.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the severity of his PTSD.  The examiner should review the claims file and note such review in the report.  All psychiatric symptoms and social and occupational impairment should be addressed.  All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

5.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




